        Case: 4:20-cv-02584-BYP Doc #: 1 Filed: 11/17/20 1 of 9. PageID #: 1




                                UNITED STATES DISTRICT COURT
                                 NORTHERN DISTRICT OF OHIO
                                      EASTERN DIVISION

 TREVEN JOHNSON                                     )   CASE NO.
 25 West Glenaven Ave                               )
 Youngstown, OH 44507                               )   JUDGE
                                                    )
        Plaintiff,                                  )
                                                    )
            vs.                                     )   PLAINTIFF’S COMPLAINT
                                                    )
 INTERNATIONAL STEEL AND                            )   (Jury Demand Endorsed Herein)
 COUNTERWEIGHTS LLC                                 )
 c/o Statutory Agent National Registered            )
 Agents, Inc.                                       )
 4400 Easton Commons Way                            )
 Suite 125                                          )
 Columbus OH 43219

            Defendant.

       Now comes Plaintiff, Treven Johnson, by and through counsel, and for his Complaint

against Defendant International Steel and Counterweights LLC (“Defendant”), states and alleges

the following:

                                           INTRODUCTION

       1.         This is a “collective action” instituted by Plaintiff as a result of Defendant’s

practices and policies of not paying its hourly, non-exempt employees, including Plaintiff and

other similarly-situated employees, for all hours worked, in violation of the Fair Labor Standards

Act (“FLSA”), 29 U.S.C. §§ 201-219, as well as a “class action” pursuant to Fed. R. Civ. P. 23 to

remedy violations of the Ohio Minimum Fair Wage Standards Act (“OMFWSA”), R.C. 4111.03.

                                   JURISDICTION AND VENUE

       2.         The Court has jurisdiction over Plaintiff’s FLSA claims pursuant to 28 U.S.C. §

1331 and 29 U.S.C. § 216(b).
        Case: 4:20-cv-02584-BYP Doc #: 1 Filed: 11/17/20 2 of 9. PageID #: 2




       3.      The Court has supplemental jurisdiction over Plaintiff’s OMFWSA claims

pursuant to 28 U.S.C. 1367 because the claims are so related to the FLSA claims as to form part

of the same case or controversy.

       4.      Venue is proper pursuant to 28 U.S.C. § 1391(b) because Defendant maintains a

business located at 140 North West Avenue Office Location, Youngstown, OH 44502, conducts

business throughout this District and Division, and a substantial part of the events and omissions

giving rise to the claims occurred in this District and Division.

                                             PARTIES

       5.      At all times relevant herein, Plaintiff was a resident of Mahoning County, Ohio.

       6.      At all times relevant herein, Plaintiff was an employee within the meaning of 29

U.S.C. § 203(e) and R.C. § 4111.03(D)(3).

       7.      At all times relevant herein, Defendant was a foreign limited liability company,

organized and existing under the laws of the State of Delaware and maintained a physical

location in Mahoning County, Ohio.

       8.      At all times relevant herein, Defendant was an employer within the meaning of 29

U.S.C. § 203(d) and R.C. § 4111.03(D)(2).

       9.      At all times relevant herein, Defendant was an enterprise within the meaning of

29 U.S.C. § 203(r).

       10.     At all times relevant herein, Defendant was an enterprise engaged in commerce or

in the production of goods for commerce within the meaning of 29 U.S.C. § 203(s)(1).

       11.     At all times relevant herein, Plaintiff was an employee engaged in commerce or in

the production of goods for commerce within the meaning of 29 U.S.C. § 206-207.

       12.     Written consents to join this action as to Count One, as and when executed by other



                                                  2
        Case: 4:20-cv-02584-BYP Doc #: 1 Filed: 11/17/20 3 of 9. PageID #: 3




individual plaintiffs, will be filed pursuant to 29 U.S.C. § 216(b).

                                  FACTUAL ALLEGATIONS

       13.      Defendant is a producer of steel fabrications for use as counterweights,

fabrications, weldments, and steel supply.

       14.      Defendant employed Plaintiff as a blast line worker from approximately May

2019 to May 2020 in Youngstown, Ohio.

       15.      Other similarly-situated employees were employed by Defendant as

manufacturing employees, in positions that included but were not limited to welders and blast

line workers.

       16.      Defendant paid Plaintiff and other similarly-situated employees an hourly wage.

                             (Failure to Pay for All Hours Worked)

       17.      Plaintiff and other similarly-situated employees were only paid for work

performed between their scheduled start and stop times, and were not paid for work performed

before and after their scheduled start and stop times. Examples of such work includes getting

tools, equipment and/or paperwork necessary to perform their manufacturing work prior to their

scheduled start times and cleaning up and/or putting away items after the end of their scheduled

stop times.

       18.      The amount of time Plaintiff and other similarly-situated employees spent on this

pre-shift and post-shift required and unpaid work amounted to approximately 10 to 20 minutes

each day.

       19.      The time Plaintiff and other similarly-situated employees spent on unpaid pre-

shift and post-shift work was an integral and indispensable part of their principal activities, was




                                                  3
        Case: 4:20-cv-02584-BYP Doc #: 1 Filed: 11/17/20 4 of 9. PageID #: 4




required by Defendant, and was performed for Defendant’s benefit in that it allowed Plaintiff and

other similarly-situated employees to perform their jobs.

                          COLLECTIVE ACTION ALLEGATIONS

        20.    Plaintiff brings Count One of this action on his own behalf pursuant to 29 U.S.C.

§ 216(b), and on behalf of all other persons similarly situated who have been, are being, or will

be adversely affected by Defendant’s unlawful conduct.

        21.    The class which Plaintiff seeks to represent and for whom Plaintiff seeks the right

to send “opt-in” notices for purposes of the collective action, and of which Plaintiff is himself a

member, is composed of and defined as follows:

               All former and current hourly manufacturing employees of International Steel and
               Counterweights LLC between November 17, 2017 and the present.

       22.     Plaintiff is unable to state at this time the exact size of the potential class, but

upon information and belief, avers that it consists of at least 100 persons.

       23.     This action is maintainable as an “opt-in” collective action pursuant to 29 U.S.C.

§ 216(b) as to claims for unpaid overtime compensation, liquidated damages, attorneys’ fees and

costs under the FLSA. In addition to Plaintiff, numerous current and former employees are

similarly situated with regard to their claims for unpaid wages and damages. Plaintiff is

representative of those other employees and is acting on behalf of their interests as well as his

own in bringing this action.

        24.    These similarly-situated employees are known to Defendant and are readily

identifiable through Defendant’s payroll records. These individuals may readily be notified of

this action, and allowed to opt in pursuant to 29 U.S.C. § 216(b), for the purpose of collectively

adjudicating their claims for unpaid overtime compensation, liquidated damages, attorneys’ fees

and costs under the FLSA.

                                                   4
        Case: 4:20-cv-02584-BYP Doc #: 1 Filed: 11/17/20 5 of 9. PageID #: 5




                                CLASS ACTION ALLEGATIONS

        25.      Plaintiff brings Count Two of this action pursuant to Fed. R. Civ. P. 23(a) and

(b)(3) on behalf of himself and all other members of the class (“the Ohio Class”) defined as:

                 All former and current hourly manufacturing employees of
                 International Steel and Counterweights LLC between November
                 17, 2017 and the present.

        26.      The Ohio Class is so numerous that joinder of all class members is impracticable.

Plaintiff is unable to state at this time the exact size of the potential Ohio Class, but upon

information and belief, avers that it consists of at least 100 persons.

        27.      There are questions of law or fact common to the Ohio Class, including but not

limited to the following:

              (a) whether Defendant failed to pay overtime compensation to its
                  hourly manufacturing employees for hours worked in excess of 40
                  each workweek; and

              (b) what amount of monetary relief will compensate Plaintiff and other
                  members of the class for Defendant’s violation of R.C. 4111.03
                  and 4111.10.

        28.      The claims of the named Plaintiff Treven Johnson are typical of the claims of

other members of the Ohio Class. Named Plaintiff’s claims arise out of the same uniform course

of conduct by Defendant, and are based on the same legal theories, as the claims of the other

Ohio Class members.

        29.      Named Plaintiff Treven Johnson will fairly and adequately protect the interests of

the Ohio Class. His interests are not antagonistic to, but rather are in unison with, the interests of

the other Ohio Class members. The named Plaintiff’s counsel has broad experience in handling

class action wage-and-hour litigation, and is fully qualified to prosecute the claims of the Ohio

Class in this case.



                                                  5
          Case: 4:20-cv-02584-BYP Doc #: 1 Filed: 11/17/20 6 of 9. PageID #: 6




          30.   The questions of law or fact that are common to the Ohio Class predominate over

any questions affecting only individual members. The primary questions that will determine

Defendant’s liability to the Ohio Class, listed above, are common to the class as a whole, and

predominate over any questions affecting only individual class members.

          31.   A class action is superior to other available methods for the fair and efficient

adjudication of this controversy. Requiring Ohio Class members to pursue their claims

individually would entail a host of separate suits, with concomitant duplication of costs,

attorneys’ fees, and demands on court resources. Many Ohio Class members’ claims are

sufficiently small that they would be reluctant to incur the substantial cost, expense, and risk of

pursuing their claims individually. Certification of this case pursuant to Fed. R. Civ. P. 23 will

enable the issues to be adjudicated for all class members with the efficiencies of class litigation.

                                        COUNT ONE
                             (Fair Labor Standards Act Violations)

          32.   Plaintiff incorporates by reference the foregoing allegations as if fully rewritten

herein.

          33.   Defendant’s practice and policy of not paying Plaintiff and other similarly-

situated employees for all time worked and overtime compensation at a rate of one and one-half

times their regular rate of pay for all of the hours they worked over 40 each workweek violated

the FLSA, 29 U.S.C. §§ 201-219 and 29 CFR § 785.24.

          34.   Defendant’s failure to keep records of all of the hours worked each workday and

the total hours worked each workweek by Plaintiff and other similarly-situated employees

violated the FLSA, 29 U.S.C. §§ 201-219, 29 CFR 516.2(a)(7).

          35.   By engaging in the above-mentioned conduct, Defendant willfully, knowingly,

and/or recklessly violated the provisions of the FLSA.

                                                  6
          Case: 4:20-cv-02584-BYP Doc #: 1 Filed: 11/17/20 7 of 9. PageID #: 7




          36.    As a result of Defendant’s practices and policies, Plaintiff and other similarly-

situated employees have been damages in that they have not received wages due to them

pursuant to the FLSA.

                                          COUNT TWO
                            (Violations of Ohio Revised Code 4111.03)

          37.    Plaintiff incorporates by reference the foregoing allegations as if fully rewritten

herein.

          38.    Defendant’s practice and policy of not paying Plaintiff and other similarly-

situated employees for all time worked and overtime compensation at a rate of one and one-half

times their regular rate of pay for all of the hours they worked over 40 each workweek violated

the OMFWSA, R.C. 4111.03.

          39.    Defendant’s failure to keep records of all of the hours worked each workday and

the total hours worked each workweek by Plaintiff and other similarly-situated hourly violated

the OMFWSA, R.C. 4111.03.

          40.    By engaging in the above-mentioned conduct, Defendant willfully, knowingly

and/or recklessly violated the provisions of the OMFWSA.

          41.    As a result of Defendant’s practices and policies, Plaintiff and other similarly-

situated employees have been damaged in that they have not received wages due to them

pursuant to the OMFWSA.

                                      PRAYER FOR RELIEF

          WHEREFORE, Plaintiff, and all those similarly-situated, collectively pray that this

Honorable Court:

          A.     Issue an order permitting this litigation to proceed as a collective action and

certifying the class pursuant to Fed. R. Civ. R. 23(a) and (b)(3);

                                                   7
         Case: 4:20-cv-02584-BYP Doc #: 1 Filed: 11/17/20 8 of 9. PageID #: 8




        B.        Order prompt notice, pursuant to 29 U.S.C. § 216(b), to all class members that

this litigation is pending and that they have the right to “opt in” to this litigation;

        C.        Award Plaintiff and the class he represents actual damages for unpaid wages;

        D.        Award Plaintiff and the class he represents liquidated damages equal in amount to

the unpaid wages found due to Plaintiff and the class;

        E.        Award Plaintiff and the class he represents pre- and post-judgment interest at the

statutory rate;

        F.        Award Plaintiff and the class he represents attorneys’ fees, costs, and

disbursements; and

        G.        Award Plaintiff and the class he represents further and additional relief as this

Court deems just and proper.




                                                         Respectfully submitted,

                                                         /s/ David J. Steiner
                                                         David J. Steiner (0075217)
                                                         Anthony J. Lazzaro (0077962)
                                                         The Lazzaro Law Firm, LLC
                                                         The Heritage Building, Suite 250
                                                         34555 Chagrin Boulevard
                                                         Moreland Hills, Ohio, 44022
                                                         Phone: 216-696-5000
                                                         Fax: 216-696-7005
                                                         david@lazzarolawfirm.com
                                                         anthony@lazzarolawfirm.com
                                                         Attorneys for Plaintiff




                                                    8
Case: 4:20-cv-02584-BYP Doc #: 1 Filed: 11/17/20 9 of 9. PageID #: 9




                              JURY DEMAND

       Plaintiff hereby demands a trial by jury on all issues so triable.

                                           /s/ David J. Steiner
                                           One of the Attorneys for Plaintiff




                                       9
